Citation Nr: 0017141	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
claimed residuals of an eye injury variously diagnosed based 
on examination/treatment by the Department of Veterans 
Affairs (VA) on August 14, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1971.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for claimed residuals of an eye injury 
variously diagnosed based on examination/treatment by VA on 
August 14, 1995.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1997, a transcript of which has been 
associated with the claims file.

In October 1997 the Hearing Officer affirmed the 
determination previously entered by the RO.

In January 1998 the RO granted entitlement to an increased 
evaluation of 50 percent for post-traumatic stress disorder, 
a compensable evaluation of 10 percent for right knee strain, 
a compensable evaluation of 10 percent for left knee strain, 
and service connection for residuals of an undisplaced 
fracture of nasal bone (claimed as epistaxis) with assignment 
of a noncompensable evaluation.  A notice of disagreement has 
not been filed with the above determinations and they are 
otherwise not considered part of the current appeal.

In June 1998 the RO granted entitlement to a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability effective from June 5, 1997.  A 
notice of disagreement with the above determination has not 
been received and it is otherwise not considered part of the 
current appeal.

In May 1999 the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for claimed residuals of an 
eye injury based on VA treatment on August 14, 1995 to the RO 
to accord the veteran due process of law.

In June 1999 the RO issued a supplemental statement of the 
case based on additional evidence associated with the claims 
file thereby affirming the denial previously entered.

In February 2000 the RO issued a rating decision wherein it 
denied entitlement to service connection for epididymitis.  
In March 2000 the veteran filed a notice of disagreement with 
the foregoing determination; however, the RO did not issue a 
statement of the case referable to this denial.  

In February 2000 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151.

The case has been returned to the Board for further appellate 
review.

This issue of entitlement to service connection for 
epididymitis is addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for claimed residuals of 
an eye injury variously diagnosed based on VA 
examination/treatment on August 14, 1995, is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the criteria of 38 U.S.C.A. § 1151 for claimed residuals of 
an eye injury variously diagnosed based on VA 
examination/treatment on August 14, 1995, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA outpatient treatment record dated August 14, 1995 shows 
the veteran was seen by a VA physician and underwent an eye 
examination.  A slit lamp examination was noted to be 
negative for any abnormality.  Tonometry was 20 in each eye.  
Corrected visual acuity in the right eye was 20/30+2 and 
20/20-1 in the left eye.  He was again seen in late August 
for refraction only.  He complained of redness of the red eye 
which he stated was "ok today."  

In late October 1995 the veteran complained of discomfort of 
the left eye with pulling sensation.  Reportedly he had been 
on diabetic medication until about five to six weeks before.  

The veteran returned in early November 1995 with complaints 
of pulling in the left eye.  In mid November he related that 
everything was fine until his August 14th visit to VA.  
Reportedly he had a bad reaction to examination.  On a 
subsequent visit he complained of a very bloodshot right eye, 
with pain for the past week.  He denied a problem with 
diplopia.  His eyes itched and watered.  He finally 
acknowledged occasional diplopia.  

In early December the veteran complained that his eyes were 
still very bloodshot and painful, sandy, itchy, watery, and 
sensitive to bright sunlight.  There was occasional discharge 
in the corneas.  He still had diplopia.  His medication 
reportedly only gave him relief for a few minutes.  Corrected 
visual acuity bilaterally was 20/25.  He was of the opinion 
that his eye condition was caused by drops used to dilate his 
eyes on August 14, 1995.  Conjunctivitis of both eyes was 
diagnosed.

On file is the report of a special eye examination from a 
private ophthalmologist dated in December 1995.  Dr. DAL 
reported that he initially saw the veteran on December 27th.  
He complained of red eyes and a haze over his vision.  Hypo-
tears relived his symptomatology temporarily for five 
minutes.  He described a previous August 14, 1995 VA 
examination during which drops were placed into his eyes.  
Subsequent to that he had persistent redness, irritation, 
tearing, and itchiness.  He was referred for evaluation of 
possible retinal disease and/or retinal causes of 
inflammation and/or red eye/blur in vision.

On examination visual acuity bilaterally was 20/25.  
Intraocular pressure was 14 bilaterally.  The veteran had 
mild follicles in the inferior conjunctiva.  There was a 
myelinated neural fiber layer patch nasal to the optic nerve 
and focal rare Drusen noted in the macula of both eyes.  
There was no evidence of microaneurysm, neovascularization of 
the disc or retina, or intraretinal microvascular 
abnormalities seen.  The diagnostic impressions were probable 
external disease/dry eye, unclear association to prior 
examination and topical drops; diplopia with no apparent 
ocular nerve/motor palsy; no signs of diabetic retinopathy; 
and mild nonexudative, age-related macular degeneration.

Dr. DAL recorded that he did not see any definite, clear 
relationship between the previous examination (August 14, 
1995 VA examination) and the veteran's complaints of 
redness/dry eyes.  He advised that this was not his field of 
expertise within ophthalmology.

Additional private treatment reports dated in 1995 and 1996 
include a January 1996 examination report showing a clinical 
assessment of dry eye with unclear association with prior 
examination.  Complaints of diplopia were also recorded.  It 
was noted that the veteran complained of bilateral eye 
discomfort since an August 14, 1995 VA eye examination due to 
eye drops used at that time.  He related that he also had had 
diplopia since then.  Examination resulted in findings of dry 
eye syndrome, keratopathy, secondarily, and cataracts.  

VA outpatient treatment reports dated during the mid-90's 
include an early March 1996 finding of red eye syndrome, 
cataracts, and blepharitis.  In late March 1996 an eye 
examination concluded in a finding of chronic redness and 
irritation of the eyes since eye exam in August 1995, with no 
evidence of eye injury.

VA conducted a special eye examination of the veteran in 
March 1996.  He complained of irritated eyes since an 
examination by a VA physician several months before.  He 
stated that eye drops placed into his eyes caused ocular 
irritation.  The examiner noted that the veteran had brought 
his private treatment reports.  According to these records, 
he was being treated for dry eye syndrome and cataracts.  He 
refused to let the examiner place any drops into his eyes.  
The examiner noted that the veteran was fully aware that the 
examination was limited by this restriction.  The examination 
diagnoses were blepharitis, dry eye syndrome, and cataracts.  
The examiner noted that none of these disorders was felt to 
be related to the previous VA examination (August 14, 1995).  

The veteran provided testimony before a Hearing Officer at 
the RO in July 1997, a transcript of which has been 
associated with the claims file.  He reiterated his 
contention that eye drops used during the course of an August 
14, 1995 VA examination resulted in his eye problems.

Received in November 1997 was an undated report of a private 
eye examination from LJS, OD.  He reported that the veteran 
had been under his treatment since September 1993.  He had 
examined the veteran in October 1996 and September 1997.  The 
assessment shows the veteran had a recent progression in his 
cataracts development with the left eye showing a greater 
change than the right.  This had also precipitated a large 
refractive change in his left eye.  His dry/red eye symptoms 
had been treated in the past by tear supplements.  Refractive 
changes were treated, and yearly follow-ups had been 
recommended unless symptoms occurred.  Due to his reported 
history of reactions to diagnostic agents, further exams 
would be done as requested, without their use.  



Additional VA and private medical treatment reports dated 
during the mid to late 1990's have been associated with the 
claims file and show the veteran's bilateral visual acuity 
has been corrected 20/20.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.


The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

A review of the record discloses that the action requested by 
the Board in its May 1998 remand of the case to the RO has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO issued a supplemental statement 
of the case in response to additional evidence submitted by 
the veteran pertinent to and in support of his claim.

Further review of the record discloses that the RO, in 
response to the veteran's statements, requested and/or 
obtained pertinent VA and non-VA medical evidence pertinent 
to his claim.  The RO afforded the veteran an opportunity to 
provide oral testimony before a Hearing Officer, a transcript 
of which has been associated with his claims file.  The RO 
afforded the veteran a special eye examination with competent 
medical opinion addressing the very basis of his claim.  In 
view of the foregoing, the Board finds that the evidentiary 
record is complete for appellate review at this time.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed  nearly two years 
before October 1997 (December 1995), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

As to the claim of compensation benefits for residuals of an 
eye injury variously diagnosed pursuant to the criteria of 
38 U.S.C.A. § 1151, the Board notes that under the law, in 
the context of this issue on appeal, where it is determined 
that there is disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed 
residuals of an eye injury variously diagnosed due to VA 
treatment on August 14, 1995 must be denied as not well 
grounded.

In the case at hand, there is no competent medical evidence 
indicating that any of the veteran's variously diagnosed eye 
disorders were the result of any VA hospitalization, medical 
examination, or treatment, particularly that rendered on 
August 14, 1995.  There are no medical opinions in VA or 
private medical records linking any eye disorder to VA 
hospitalization, medical examination, or treatment, 
particularly that rendered on August 14, 1995.

In fact, the competent medical evidence of record is against 
the veteran's claim.  In this regard, the Board notes that 
the VA examiner in March 1996 concluded that the veteran's 
variously diagnosed eye disorders were not related to a 
medical examination conducted by VA on August 14, 1995.  A 
private ophthalmologist advised in December of 1995 that he 
saw no definite relationship between the August 14, 1995 VA 
examination and the veteran's redness/dry eyes.

The veteran has repeatedly contended that his variously 
diagnosed eye disorders resulted from a chemical put into his 
eyes during the course of a VA eye examination conducted on 
August 14, 1995.


The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed residuals of an eye injury variously 
diagnosed are related to VA examination/treatment on August 
14, 1995.  

In the instant case, the issue of whether the VA August 14, 
1995 examination/treatment caused or contributed to the 
veteran's variously diagnosed eye disorders requires 
competent medical evidence.  In the absence of competent 
medical evidence linking the veteran's variously diagnosed 
eye disorders to VA examination/treatment on August 14, 1995, 
the Board must deny the veteran's claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation benefits for claimed residuals of an eye injury 
variously diagnosed pursuant to the provisions of 38 U.S.C.A. 
§ 1151 based on VA examination/treatment on August 14, 1995 
prior to the submission of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Morton v. 
West, 12 Vet. App. 477 (1999).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
claimed residuals of an eye injury variously diagnosed based 
on VA examination/treatment on August 14, 1995 is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to his case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied his 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for claimed residuals of an eye injury 
variously diagnosed based on VA examination/treatment on 
August 14, 1995, the appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran timely filed a notice 
of disagreement with the RO's February 2000 denial of 
entitlement to service connection for epididymitis.  However, 
the RO did not issue a statement of the case in response to 
the veteran's notice of disagreement.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim of entitlement to service connection 
for epididymitis is remanded to the RO as follows:

The RO should issue a statement of the 
case referable to the denial of 
entitlement to service connection for 
epididymitis.  The veteran should be 
advised that he must timely submit a 
substantive appeal if he desires 
appellate review of this claim.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

